 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CYMEYON HILL,                                      No. 2: 18-cv-0451 KJM CKD P
12                       Plaintiff,
13            v.                                         ORDER
14    PORTER, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On January 15, 2019, the undersigned conducted a settlement conference in

19   this action. This action is settled. On January 16, 2019, the parties filed a stipulation of

20   dismissal.

21          On May 9, 2019, plaintiff filed a motion to compel. In this motion, plaintiff alleges that

22   he has not received from defendants the money agreed upon at the settlement conference.

23          As the undersigned informed plaintiff at the settlement conference, payment of money can

24   take up to six months from the settlement conference. If six months pass from January 15, 2019,

25   and plaintiff has not received payment of the money agreed upon at the settlement conference, he

26   shall contact defense counsel. If plaintiff is dissatisfied with the response received from defense

27   counsel, he may then contact the court and the court will find out why the delay in payment has

28   occurred.
                                                        1
 1          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to compel (ECF No. 55)

 2   is denied without prejudice.

 3   Dated: May 22, 2019

 4

 5

 6

 7
     Hill451.set
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                 2
